Case 8:21-cv-02156-PWG Document 1-1 Filed 08/23/21 Page 1 of 3

IN THE CIRCUIT COURT FOR PRINCH GEORGE'S COUNTY, MARYLAND

oye

KIMBERLY SAUNDERS
5922, St. Moritz Dr, Apt. 303 #
Temple Hills, MD 20748 *

#
Plaintiff *
*

¥8 | : : Case No: CAL. Al * Wiss)

LOWE'S HOME IMPROVEMENT LLC*

akaLowe’s Companies, Ine, *
t/a Lowes x
8755 Branch Ave, * CL
Clinton, MD 20735 : a 3 20
J mm & Om
Defendant * oo | ww
# R m ayes
SERVE RESIDENT AGENT; —* m & Oh
CSC-Lawyers Incorporating * Se 2 “rd
Service Company m Saat
7 St, Paul Street, Ste, 820 * Ro Terai
Baltimore, MD 21202 * 3
COMPLAINT
(Negligence)

COMES NOW, Plaintiff, Kimberly Saunders, heroinafter referred to ag Plaintiff, by
and through hor attorney, Benjamine J. Evan, who snes the Defendant, Lowe's Home
Improvement LLC, aka Lowe's Companies, Inc, t/a Lowes, hereinafter sometimes reforred to
as Defendant, and in support thereof, states as follows:

1. That the Plaintlff is an adult oitizen of the United States and a restdont of
Prince George’s County, Maryland,

+ Des Dofondant ls a corporation t/a Lowes located and: doing business in Clinton,
Prince George’s County, Maryland.

3. This cause of action arises from a slip and fall which oecurved in Prince

George’s County, Maryland,

 

 

 

 

 

 

 
Case 8:21-cv-02156-PWG Document 1-1 Filed 08/23/21 Page 2 of 3

slipped and fell on a wet floor.

Lowes,

the risk ofthe Injuries she sustained.

injured and received relevant medical care.

dangerous conditions and. to provide notice or warning of dangerous conditions:

store negligently and carelegsly In violation of thelr duty to invitees.

her, and will contlnus to cause her in the future, great pain and mental anguish,

of-pocket expenses; and has and will be otherwise damaged in the future.

Plaintiff.

 

 

4, That on or about July 16, 2018, Plaintiff was shopping at Lowes Store Number

1136 focated at 8755 Branch Avenue, Prince Gedrge’s County, Clinton, Maryland wher she

5, That at that time, Defendant owned and operated the retall sfore known ag

 

 

 

6, Plaintiffdid not contrtbnte to the happening of the accident nor did she assume

 

q Asa direct aud proximate result of the conduct of the Defendant, Plaintiff was
8, if was thon and there the responsibility of Defendant to keep the store free of
9. ‘Notwithstanding the above-mentioned duties of Defendant, it did operate the
{0, As a dixeot and proximate result of the above said unsafe conditions, the

Plaintlff violently slipped on the floor, sustaining severe, painful and permanent injuries to

hor body as well as severe and protracted shock fo her nervous system, all of which caused

 

11, As a further result of the aforomentloned Injury sustalned by the Plaindff,

Plaintiff also suffered and will contime to suffer from anxiety and post-traumatle stregs as

well as great paln of body and mind; has incurred and will continue to incur medical and out-

12, All of the aforementioned Injurles and oxpeuses were the result of Defendant's

aforesaid negligence, which was sustained without any fault or negligence on the part of the

 

 

 
Case 8:21-cv-02156-PWG Document 1-1 Filed 08/23/21 Page 3 of 3

WHEREFORE, Plaintiff Kimberly Saunders demands a money judgement against
Defendant Lowe's Hanie Improvement LLC, aka Lowe's Conipanies, Ino, t/a Lowes In'an’

ainount that exceeds $75,000.00 pursuant to MD Rule 2-305 in compensatory damages,

Interest, and costs,

Respectfully-submifed,

— Sf Ce

Benjalnine I. Evan
#05131130246
Attorney for Plainftit®

5210 Auth Road, Sixth Fleor
Suitland, MD 20746

Phone 301-423-8100

Fax 301-423-1372
Ben@benevanlaw.oom

 

 

 

 

 

 

 

 
